IH-32                                                                              Rev: 2014-1




                    United States District Court
                                for the
                   Southern District of New York
                            Related Case Statement
                                              
                            Full Caption of Later Filed Case:

APPLE INC.




                Plaintiff                                        Case Number


                                               Miscellaneous Action No. ___
                  vs.


FORTRESS INVESTMENT GROUP LLC,




               Defendant

                            Full Caption of Earlier Filed Case:
             (including in bankruptcy appeals the relevant adversary proceeding)


SEVEN Networks, LLC




                Plaintiff                                        Case Number

                                               2:19-cv-115-JRG (E.D. Tex.)
                  vs.


Apple Inc.




               Defendant


                                           Page 1
IH-32                                                                                           Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)


The earlier filed case is a patent infringement action pending in the Eastern District of Texas. Discovery is

currently set to close on June 1 2020, and trial is currently set for November 2, 2020. Apple is a defendant in

that action.





Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


In November 2019, defendant Apple Inc. served a Rule 45 subpoena on third party Fortress

Investment Group LLC, with the issuing court being the Eastern District of Texas and the

place of compliance being the Southern District of New York.























                                                                                 04-09-2020
Signature:    ________________________________________                     Date: __________________

              Fish & Richardson P.C.
Firm:         ________________________________________


                                                   Page 2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of records.

This 9th day of April 2020.

                                                 /s/Kim McKasty
                                                   Kim McKasty
